Exhibit 10.1

 

INDEMNIFICATION AGREEMENT FOR WORLD HEALTH ALTERNATIVES, INC.

OFFICERS, DIRECTORS AND EMPLOYEES

 

This Indemnification Agreement (this “AGREEMENT”) is entered into as of the 23rd
day of August, 2005, by and between World Health Alternatives, Inc. and its
subsidiaries (collectively, the “Company”) and the officer, director or employee
of the Company identified on the signature page hereto (the “INDEMNITEE”).

 

RECITALS

 

A. The Company recognizes the continued difficulty in obtaining liability
insurance for its directors, officers, employees, fiduciaries and other agents
and affiliates, the significant increases in the cost of such insurance and the
general reductions in the coverage of such insurance.

 

B. The Company further recognizes the substantial increase in corporate
litigation in general, subjecting directors, officers, employees, fiduciaries
and other agents and affiliates to expensive litigation risks at the same time
as the availability and coverage of liability insurance has been severely
limited.

 

C. The current protection available to directors, officers, employees,
fiduciaries and other agents and affiliates of the Company may not be adequate
under the present circumstances, and directors, officers, employees, fiduciaries
and other agents and affiliates of the Company (or persons who may be alleged or
deemed to be the same), including the Indemnitee, may not be willing to continue
to serve or be associated with the Company in such capacities without additional
protection.

 

D. The Company (i) desires to retain the involvement of highly qualified
persons, such as the Indemnitee, to serve and be associated with the Company,
and (ii) accordingly, wishes to provide for the indemnification and advancement
of expenses to the Indemnitee to the maximum extent permitted by law.

 

NOW, THEREFORE, in consideration of continued services from the Indemnitee to
the Company, the Company and the Indemnitee hereby agree as follows:

 

1. Indemnification.

 

(a) Indemnification of Expenses. In the event that the Indemnitee or any
Affiliated Person of the Indemnitee was or is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in any Claim by reason of, or arising in part out of, the
occurrence of any Indemnification Event, the Company shall indemnify and hold
harmless the Indemnitee and his/her such Affiliated Person to the fullest extent
permitted by law, including without limitation the provisions of F.S. 607.0850,
against any and all Expenses. The Company shall make the indemnification payment
as soon as practicable but in any event no later than ten (10)



--------------------------------------------------------------------------------

days after written demand by the Indemnitee therefor is presented to the
Company; provided that customary documentation supporting such payment, in a
form reasonably acceptable to the Company in accordance with its internal
accounting procedures, must be provided to the Company before any
indemnification payment is made.

 

(b) Contribution. If the indemnification provided for in Section 1(a) above for
any reason is held by a court of competent jurisdiction to be unavailable to the
Indemnitee in respect of any losses, claims, damages, expenses or liabilities
referred to therein, then the Company, in lieu of indemnifying the Indemnitee,
shall contribute to the amount paid or payable by the Indemnitee as a result of
such losses, claims, damages, expenses or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company
(including its Subsidiaries and Consolidated Entities) and the Indemnitee from
the transaction or occurrence that the action or inaction leading to the
Indemnification Event related to, or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company (including its Subsidiaries and
Consolidated Entities) and the Indemnitee in connection with the action or
inaction which resulted in such losses, claims, damages, expenses or
liabilities, as well as any other relevant equitable considerations. In
connection with the registration of securities of the Company or any of its
Subsidiaries, the relative benefits received by the Company (including its
Subsidiaries and Consolidated Entities) and the Indemnitee shall be deemed to be
in the same respective proportions that the net proceeds from the offering
(before deducting expenses) received by the Company (including its Subsidiaries
and Consolidated Entities) and the Indemnitee, in each case as set forth in the
table contained in the applicable prospectus, bear to the aggregate public
offering price of the securities so offered. In connection with the registration
of securities of the Company or any of its Subsidiaries, the relative fault of
the Company (including its Subsidiaries and Consolidated Entities) and the
Indemnitee shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
(including its Subsidiaries and Consolidated Entities) or the Indemnitee and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

The Company and the Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 1(b) were determined by pro rata or per
capita allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the immediately preceding
paragraph. No person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act of 1933, as amended (the
“SECURITIES ACT”)) shall be entitled to contribution from any person who was not
found guilty of such fraudulent misrepresentation.

 

(c) Survival Regardless of Investigation. The indemnification and contribution
provided for in this Section 1 will remain in full force and effect regardless
of any investigation made by or on behalf of the Indemnitee.

 

2



--------------------------------------------------------------------------------

(d) Change in Control. The Company agrees that, if there is a Change in Control
of the Company, the Company shall, as a condition to consummate any such Change
in Control transactions, take necessary actions to ensure that the Indemnitee
stands in the same position under this Agreement with respect to the resulting,
surviving or changed corporation as the Indemnitee would have with respect to
the Company if its separate existence had continued or if there had been no
Change in Control of the Company.

 

(e) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 8 hereof, to the extent that the Indemnitee has
been successful on the merits or otherwise, including, without limitation, the
dismissal of an action without prejudice, in the defense of any action, suit,
proceeding, inquiry or investigation referred to in Section (1)(a) hereof or in
the defense of any claim, issue or matter therein, the Indemnitee shall be
indemnified against all Expenses incurred by the Indemnitee in connection
therewith; provided that customary documentation supporting such
indemnification, in a form reasonably acceptable to the Company in accordance
with its internal accounting procedures, must be provided to the Company before
any indemnification payment is made.

 

2. Expenses; Indemnification Procedure.

 

(a) Advancement of Expenses. The Company shall advance all Expenses incurred by
the Indemnitee. The advancement to be made hereunder shall be paid by the
Company to the Indemnitee as soon as practicable but in any event no later than
ten (10) days after written demand by the Indemnitee therefor is presented to
the Company; provided that customary documentation supporting such advancement,
in a form reasonably acceptable to the Company in accordance with its internal
accounting procedures, must be provided to the Company before any advancement is
made.

 

(b) Notice/Cooperation by Indemnitee. The Indemnitee shall, as a condition
precedent to the Indemnitee’s right to be indemnified under this Agreement, give
the Company a notice in writing as soon as practicable of any Claim made against
the Indemnitee for which indemnification will or could be sought under this
Agreement. In addition, the Indemnitee shall give the Company such information
and cooperation as it may reasonably require and as shall be within the
Indemnitee’s power.

 

(c) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In
connection with any determination as to whether the Indemnitee is entitled to be
indemnified hereunder, the burden of proof shall be on the Company to establish
that the Indemnitee is not so entitled.

 

3



--------------------------------------------------------------------------------

(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 2(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all reasonable actions to cause such insurers to pay, on behalf of the
Indemnitee, all amounts payable as a result of such action, suit, proceeding,
inquiry or investigation in accordance with the terms of such policies.

 

(e) Assumption of Defense; Selection of Counsel. In the event the Company shall
be obligated hereunder to pay the Expenses of any Claim, the Company shall be
entitled to assume and control the defense of such Claim upon the delivery to
the Indemnitee of written notice of its election to do so. After delivery of
such notice, the Company will not be liable to the Indemnitee under this
Agreement for any fees of counsel subsequently incurred by the Indemnitee with
respect to the same Claim; provided that, (i) the Indemnitee shall have the
right to employ his/her own counsel in any such Claim at his/her own expense and
(ii) if (A) the employment of counsel by the Indemnitee has been previously
authorized by the Company, (B) the Indemnitee shall have reasonably concluded
that there is a material conflict of interest between the Company and the
Indemnitee in the conduct of any such defense, or (C) the Company shall not
continue to defend such Claim, then the fees and expenses of the Indemnitee’s
counsel shall be at the expense of the Company. The Company shall have the right
to conduct such defense as it sees fit in its sole discretion, including the
right to settle any claim, action or proceeding against the Indemnitee without
the consent of the Indemnitee, provided such settlement includes a full release
of the Indemnitee by the claimant from all liabilities or potential liabilities
under such Claim.

 

3. Additional Indemnification Rights; Nonexclusivity.

 

(a) Scope. The Company hereby agrees to indemnify the Indemnitee to the fullest
extent permitted by law, notwithstanding that such indemnification may not be
specifically authorized by other provisions of this Agreement or the Company’s
By-Laws, Charter, Articles of Incorporation, other corporate organizational
provisions (collectively, “Corporate Provisions”) or by statute. In the event of
any change after the date of this Agreement in any applicable law, statute or
rule which expands the right of the Company to indemnify a member of its Board
of Directors or an officer, employee, agent or fiduciary, it is the intent of
the parties hereto that the Indemnitee shall enjoy by this Agreement the greater
benefits afforded by such change. In the event of any change in any applicable
law, statute or rule which narrows the right of the Company to indemnify a
member of its Board of Directors or an officer, employee, agent or fiduciary,
such change, to the extent not otherwise required by such law, statute or rule
to be applied to this Agreement, shall have no affect on this Agreement or the
parties’ rights and obligations hereunder except as set forth in Section 8(a)
hereof.

 

(b) Nonexclusivity. The indemnification provided by this Agreement shall be in
addition to any rights to which the Indemnitee may be entitled under the
Company’s

 

4



--------------------------------------------------------------------------------

Corporate Provisions, any agreement, any vote of shareholders or disinterested
directors, the corporation law of Florida or any other state, or otherwise. The
indemnification provided under this Agreement shall continue as to the
Indemnitee for any action the Indemnitee took or did not take while serving in
an indemnified capacity even though the Indemnitee may have ceased to serve in
such capacity.

 

4. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against the
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy, the Company’s Corporate Provisions or otherwise) of
the amounts otherwise indemnifiable hereunder.

 

5. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for any portion of Expenses
incurred in connection with any Claim, but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify the Indemnitee for the
portion of such Expenses to which the Indemnitee is entitled.

 

6. Mutual Acknowledgment. The Company and the Indemnitee acknowledge that in
certain instances, United States federal law, other applicable law or applicable
public policy may prohibit the Company from indemnifying its directors,
officers, employees, fiduciaries or other agents or affiliates under this
Agreement or otherwise. The Indemnitee understands and acknowledges that the
Company has undertaken or may be required in the future to undertake with the
United States Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s rights under public policy to indemnify the Indemnitee.

 

7. Liability Insurance. To the extent the Company maintains liability insurance
applicable to its directors, officers, employees, fiduciaries or other agents
and affiliates, the Indemnitee shall be covered by such policies in such a
manner as to provide to the Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors, if the
Indemnitee is a director, or of the Company’s officers, if the Indemnitee is not
a director of the Company but is an officer; or of the Company’s key employees,
fiduciaries or other agents or affiliates, if the Indemnitee is not an officer
or director but is a key employee, fiduciary, agent or affiliate.

 

8. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:

 

(a) Excluded Action or Omissions. To indemnify the Indemnitee whose acts or
omissions were found by judgment or adjudication to be material to the cause of
action and constituted (i) a violation of criminal law, unless the person
reasonably believed the conduct was lawful or had no reasonable cause to believe
it was unlawful; (ii) a transaction in which the person derived an improper
benefit or, in the case of a

 

5



--------------------------------------------------------------------------------

director, a circumstance under which the liability provisions of F.S. 607.0834
are applicable; or (iii) willful misconduct or conscious disregard for the best
interests of the Company in a proceeding by or in the right of the Company to
procure a judgment in its favor or in a proceeding by or in the right of a
shareholder;

 

(b) Claims Initiated by Indemnitee. To indemnify or advance Expenses to the
Indemnitee with respect to Claims initiated or brought voluntarily by the
Indemnitee and not by way of defense, except (i) with respect to actions or
proceedings to establish or enforce a right to indemnify under this Agreement or
any other agreement or insurance policy or under the Company’s Amended
Memorandum and Articles of Association now or hereafter in effect relating to
Claims for Indemnification Events, or (ii) in specific cases if the Board of
Directors has approved the initiation or bringing of such Claim;

 

(c) Lack of Good Faith. To indemnify the Indemnitee for any Expenses incurred by
the Indemnitee with respect to any proceeding instituted by the Indemnitee to
enforce or interpret this Agreement, if a court of competent jurisdiction
determines that any of the material assertions made by the Indemnitee in such
proceeding was not made in good faith or was frivolous; or

 

(d) Claims Under Section 16(b) of the Exchange Act. To indemnify the Indemnitee
for Expenses and the payment of profits arising from the purchase and sale by
the Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended (the “EXCHANGE ACT”), or any similar successor
statute, if and when applicable to the Company.

 

To the extent the Company is not obligated pursuant to the terms of this
Agreement or otherwise to provide indemnification to Indemnitee, Indemnitee
shall promptly repay to the Company any and all payments made by the Company to
Indemnitee for such indemnification purposes.

 

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s estate, spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, and any claim or cause of action of the Company shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

 

10. Construction of Certain Phrases.

 

(a) For the purposes of this Agreement, an “AFFILIATED PERSON” of the Indemnitee
shall include any director, officer, employee, controlling person (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
agent or fiduciary of the Indemnitee, any shareholder of the Company for whom
Indemnitee serves as a director, officer, employee, controlling person, agent or
fiduciary, and any

 

6



--------------------------------------------------------------------------------

partnership, corporation, limited liability company, association, joint stock
company, trust or joint venture controlling, controlled by or under common
control with such a shareholder. For these purposes, “CONTROL” means the
possession, directly or indirectly, of the power to direct management and
policies of a person or entity, whether through the ownership of voting
securities, contract or otherwise.

 

(b) For purposes of this Agreement, a “CHANGE IN CONTROL” shall be deemed to
have occurred if, after the date hereof, (i) any “person” (as such term in used
in Sections 13(d) and 14(d) of the Exchange Act) other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or a
corporation owned directly or indirectly by the shareholders of the Company in
substantially the same proportions as their ownership of the Company’s shares,
(A) who is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding Voting Securities, increases his/her
beneficial ownership of such securities by 5% or more over the percentage so
owned by such person (except for acquisition of such securities by the Company’s
existing shareholders or their affiliates who hold the Company’s shares,
directly or indirectly, on the date hereof), or (B) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 30% of the total
voting power represented by the Company’s then outstanding Voting Securities
(except for acquisition of such securities by the Company’s existing
shareholders or their affiliates who hold the Company’s shares, directly or
indirectly, on the date hereof), (ii) during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the shareholders of the Company approve
a merger or consolidation of the Company with any other corporation, other than
a merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 60% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all of the Company’s assets.

 

(c) For purpose of this Agreement, a “CLAIM” shall mean any threatened, pending
or completed action, suit, proceeding or alternative dispute resolution
mechanism, or any hearing, inquiry or investigation that the Indemnitee in good
faith believes might lead to the institution of any such action, suit,
proceeding or alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or otherwise.

 

7



--------------------------------------------------------------------------------

(d) For purposes of this Agreement, references to the “COMPANY” shall include,
in addition to the resulting corporation, any constituent corporation (including
any constituent of a constituent) absorbed in a consolidation or merger which,
if its separate existence had continued, would have had power and authority to
indemnify is directors, officers, employees, agents, fiduciaries and other
Affiliated Persons, so that if the Indemnitee is or was a director, officer,
employee, agent, controlling person, fiduciary or an Affiliated Person of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, controlling person, agent or
fiduciary or another corporation, partnership, joint venture, employee benefit
plan, trust or other enterprise, the Indemnitee shall stand in the same position
under the provisions of this Agreement with respect to the resulting or
surviving corporation as the Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

 

(e) For the purpose of this Agreement, “CONSOLIDATED ENTITY”, with respect to
the Company, shall mean any entity the financial results of which are
consolidated with those of the Company in accordance with generally accepted
accounting principals in the United States.

 

(f) For purpose of this Agreement, “EXPENSES” shall mean any and all of the
losses, claims, damages, expenses and liabilities, joint or several (including
attorneys’ fees and all other costs, expenses and obligations incurred in
connection with investigating, defending a witness in or participating in
(including on appeal), or preparing to defend, be a witness in or participate
in, any action, suit, proceeding, alternative dispute resolution mechanism,
hearing, inquiry or investigation) related to any Claim, judgments, fines,
penalties and amounts paid in settlement (if such settlement is approved in
advance by the Company) of any Claim and any federal, state, local or foreign
taxes imposed on the Indemnitee as a result of the actual or deemed receipt of
any payments under this Agreement, including all interest, assessments and other
charges paid or payable in connection with or in respect of such payments.
Expenses shall also include any deductible or other charges imposed in order to
access insurance from the Company’s insurance carriers, and any other charges.

 

(g) For purpose of this Agreement, an “INDEMNIFICATION EVENT” shall mean any
event or occurrence related to the fact that the Indemnitee is or was (or is
alleged to be or to have been) a director, officer, employee, fiduciary or other
agent or affiliate of the Company or any of its Subsidiaries, or is or was (or
is alleged to be or to have been) serving at the request of the Company as a
director, officer, employee, fiduciary or other agent or affiliate of another
corporation, partnership, limited liability company, joint venture, trust or
other enterprise, or by reason of any action or inaction on the part of the
Indemnitee while serving (or allegedly serving) in such capacity at any time
before or after the execution of this Agreement; it being understood that
Indemnification Events shall include, without limitation, Claims made under the

 

8



--------------------------------------------------------------------------------

Securities Act, the Exchange Act, or any other United States federal or state,
or other statutory law or regulation, domestic or foreign, at common law or
otherwise, which relate directly or indirectly (i) to the registration,
purchase, sale or ownership of any securities of the Company or its
Subsidiaries, or (ii) to any fiduciary obligation owed with respect to the
Company, its Subsidiaries and its shareholders.

 

(h) For purpose of this Agreement, a “SUBSIDIARY” of the Company shall mean an
entity of which the shares representing more than 10% of the total voting power
are directly or indirectly held by the Company.

 

(i) For purposes of this Agreement, “VOTING SECURITIES” shall mean any
securities of the Company that vote generally in the election of directors.

 

(j) For purposes of this Agreement, references to “OTHER ENTERPRISES” shall
include employee benefit plans; references to “FINES” shall include any excise
taxes assessed on the Indemnitee with respect to an employee benefit plan; and
references to “SERVING AT THE REQUEST OF THE COMPANY” shall include any service
as a director, office, employee, agent or fiduciary of the Company which imposes
duties on, or involves services by, such director, officer, employee, agent,
fiduciary or other Affiliated Person with respect to an employee benefit plan,
its participants or its beneficiaries.

 

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

 

12. Binding Effect; Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of the Company (and the Company may assign its rights and
obligations in connection with any such transaction without the consent of the
Indemnitee), spouses, heirs, and personal and legal representatives. The Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all, substantially all, or a substantial
part, of the business and/or assets of the Company, by written agreement in form
and substance satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. This
Agreement shall continue in effect with respect to Claims relating to
Indemnification Events regardless of whether the Indemnitee continues to serve
as a director, officer, employee, agent, controlling person, or fiduciary of the
Company or of any other enterprise at the Company’s request.

 

13. Attorneys’ Fees. In the event that any action is instituted by the
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, the Indemnitee shall be entitled to be paid all Expenses incurred by
the Indemnitee with respect to such

 

9



--------------------------------------------------------------------------------

action, regardless of whether the Indemnitee is ultimately successful in such
action, and shall be entitled to the advancement of Expenses with respect to
such action, unless, as a part of such action, a court of competent jurisdiction
over such action determines that any of the material assertions made by the
Indemnitee as a basis for such action was not made in good faith or was
frivolous. In the event of an action instituted by or in the name of the Company
under this Agreement to enforce or interpret any of the terms of this Agreement,
the Indemnitee shall be entitled to be paid all Expenses incurred by the
Indemnitee in defense of such action (including Expenses incurred with respect
to the Indemnitee’s counterclaims and cross-claims made in such action), and
shall be entitled to the advancement of Expenses with respect to such action,
unless, as a part of such action, a court having jurisdiction over such action
determines that any of the Indemnitee’s material defenses to such action was
made in bad faith or was frivolous.

 

14. Notice. All notices and other communications required or permitted hereunder
shall be in writing and shall be effective upon the earlier of receipt or (a)
five (5) days after deposit with the applicable postal service, if delivered by
first class mail, postage prepaid, (b) upon delivery, if delivered by hand, (c)
one business day after the business day of deposit with Federal Express or
similar overnight courier, freight prepaid, or (d) one business day after the
day of delivery by facsimile transmission, if deliverable by facsimile
transmission, with copy by first class mail, postage prepaid, and shall be
addressed if to the Indemnitee at the Indemnitee’s address as set forth beneath
the Indemnitee’s signature to this Agreement, and if to the Company at the
address of its principal corporate offices (attention: Chief Executive Officer)
or at such other address as such party may designate by ten (10) days’ advance
written notice to the other party hereto.

 

15. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitations, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable, that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.

 

16. Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Florida
without regard to the conflict of laws principles thereof.

 

17. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all documents required and shall do all acts
that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

10



--------------------------------------------------------------------------------

18. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing and
signed by both parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

 

19. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.

 

20. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving the Indemnitee any right to be retained in the
employ of the Company or any of its Subsidiaries.

 

21. Execution of Agreement. This Agreement may be executed on behalf of the
Company by any officer or director of the Company.

 

[REMAINDER OF PAGE LEFT BLANK—SIGNATURE BLOCKS ON FOLLOWING PAGE]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY   WORLD HEALTH ALTERNATIVES, INC.     a Florida corporation     By:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

INDEMNITEE   BRIAN T. LICASTRO     Signature:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

    Address:  

 

--------------------------------------------------------------------------------

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY   WORLD HEALTH ALTERNATIVES, INC.     a Florida corporation     By:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

INDEMNITEE   [NAME]     Signature:  

 

--------------------------------------------------------------------------------

    Title:  

 

--------------------------------------------------------------------------------

    Address:  

 

--------------------------------------------------------------------------------

 

13